SATHRE, Judge.
This is one of a series of actions in which members of the Gunsch family are parties. The actions were consolidated for the purpose of trial and tried together. The issues in the ■ several actions grew out of the same state, of facts. The plaintiff in the instant case brought this action in re-plevin to recover certain personal property for the purpose of foreclosure of a chattel .mortgage thereon to secure payment of the .sum- of $4000.00 and interest at the rate of 4 per cent. The issues raised in the instant case are controlled by a companion case, .Gunsch v. Gunsch, N.D., 71 N.W.2d 623. In that case to which reference is had, we held that the chattel mortgage sought to be foreclosed was paid in full. The chattel mortgage which was the basis'of plaintiff’s claim to possession having been paid the trial court properly rendered judgment for the defendants.
Affirmed.
BURKE, C. J., and JOHNSON, GRIMSON and MORRIS, JJ., concur.